Title: To Thomas Jefferson from George Taylor, Jr., 17 March 1792
From: Taylor, George, Jr.
To: Jefferson, Thomas


          
            Sir
            Philadelphia March 17th. 1792.
          
          I have just been informed by Mr. C. Burrall that he has reced. a letter from his Brother the Cashier, mentioning, among others, that Mr. Remsen upon application was appointed last Wednesday 1st. Teller to the Branch of the United States Bank, at New York, with a Salary of 1250 dollars. This being the case, you will probably soon have numerous applications for the Chief Clerkship of your department.
          As in seeking offices disappointments more frequently take place from a mistaken diffidence than an over forwardness in the applicant, and conceiving that you may not be fully informed of the appointments I have held hitherto, I hope I shall not be considered as committing the latter, while I endeavor to avoid the former Error. Permit me therefore to request your indulgence in relating, and to hope that the following facts may have their due weight in the appointment of a Successor to Mr. Remsen.
          
            1st. That in the years 1779–80, and part of —81, I served as an Assistant Quarter master in the State of New York.
            2nd. That in —81 and part of —82 I served as principal assist. to the agent of that State.
            3rd. That in 1782 and —83 I served as a Clerk to the recording Secretary to His Excellency General Washington, and had the honor to be made choice of by the General, in a letter to him which he shewed me, as the person out of the three then for some time employed, who alone should record his own private letters; letters, the matter of which at this day I conceive to be secrets of high importance.
            4th. That I have had the honor to be appointed a Clerk in the office of your predecessor Mr. Jay upwards of seven years ago, and that of being continued by you on his recommendation.
          
          To the above I would beg leave to add that I have studiously endeavored to qualify myself for executing the duties of the office with  accuracy and dispatch, and that I have found my salary an inadequate support for my family.—I have the honor to be with every Sentiment of respect, Sir Your most obedient and most humble Servant
          
            Geo: Taylor Jr
          
        